Judgment appealed from unanimously reversed on the law, with $50 costs to appellant, the judgment vacated, and the complaint dismissed. “A claim for unpaid alimony under a domestic matrimonial judgment or order cannot be made the basis for recovery in an independent action. The exclusive remedy is an application in the matrimonial action pursuant to section 1171-b [now Domestic Relations Law, § 244] of the Civil Practice Act.” (Leitman v. Leitman, 21 Mise 2d 653, 655, affid. 9 A D 2d 682, mot. for iv. to opp. den. 9 A D 2d 783; Snow v. Snow, 8 A D 2d 516; Melchore v. Melchore, 212 N. Y. S. 2d 213; Frontuto v. Fronluto, 206 Mise. 214.) Concur — Botein, P. J., Rabin, Valente, Stevens and Witmer, JJ.